           Case 2:19-cv-00510-RAJ-MLP Document 95 Filed 02/03/21 Page 1 of 2




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8   ROBERT ALBERT,

 9                                Plaintiff,              Case No. C19-510 RAJ-MLP

10          v.                                            ORDER

11   LABORATORY CORPORATION OF
     AMERICA,
12
                                  Defendant.
13

14
            On February 2, 2021, the Court held a telephonic conference regarding the parties’
15
     dispute over: (1) whether Plaintiff should be granted leave to take the deposition of Defendant’s
16
     expert witness; and (2) whether 20 additional witnesses should be excluded, or, in the alternative,
17
     Plaintiff should be granted leave to depose the witnesses. Having considered the parties
18
     submissions (dkt. ## 92, 93), oral argument, the balance of the record, and the governing law, the
19
     Court finds the following:
20
            (1) Plaintiff may move forward with a deposition of Defendant’s expert.
21
            (2) Plaintiff shall review Defendant’s discovery responses and propose a reasonable
22
                 amount of depositions to Defendant based on its review. If the parties cannot agree on
23

24

25
     ORDER - 1
           Case 2:19-cv-00510-RAJ-MLP Document 95 Filed 02/03/21 Page 2 of 2




 1               the proposed depositions, they may contact the Court for an additional telephonic

 2               hearing.

 3          (3) The discovery deadline is continued by two weeks.

 4          The Clerk is directed to send copies of this order to the parties and to the Honorable

 5   Richard A. Jones.

 6          Dated this 3rd day of February, 2021.

 7


                                                          A
 8

 9                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
